Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 1 of 10 PagelD #: 524

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

AGROFRESH INC.,
Plaintiff,

v. C.A. No. 18-1486 (MN)

JOINT PROPOSED REDACTED

HAZEL TECHNOLOGIES, INC., VERSION

Defendant.

Nee Nemo Nene” Nema” Nem Nee Nee” See” Nee” ee”

MEMORANDUM ORDER

At Wilmington this 5th day of October, 2018:

On September 25, 2018, Plaintiff AgroFresh Inc. (“Plaintiff or “AgroFresh”) sued
Defendant Hazel Technologies, Inc. “Defendant” or “Hazel”) for infringement of U.S. Patent Nos.
6,017,849 and 6,313,068 (collectively, “the Daly Patents”). D.I. 1. On that same day, Plaintiff
filed a Motion for a Temporary Restraining Order and Preliminary Injunction. D.I. 3. On
October 1, 2018, the court heard oral argument from both sides and ordered further briefing on
Plaintiff's Motion.' After careful review of all materials submitted by the parties, IT IS HEREBY
ORDERED that Plaintiff's motion (D.I. 3) is DENIED. Defendant’s request for attorneys’ fees

(D.I. 16 at 20) is DENIED.

 

| The morning of October 5, 2018, Defendant filed a letter (D.I. 23) in response to Plaintiff's
reply papers. Then, on the afternoon of the same day, Plaintiff filed a letter (D.I. 24) in
response to Defendant’s letter. Neither party obtained leave from the court to do so, and
these submissions are in violation of Local Rule 7.1.2(b). The court will not consider these
letters in ruling on the present motion.
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 2 of 10 PagelD #: 525

I. Background

Both parties manufacture and sell agricultural products for treating produce after it has
been harvested. See D.I. 1 4 1; D.I. 7 49 (“Nselel Decl.”); D.I. 17 6 (“Mouat Decl.”).?- Two of
Plaintiff's patents — the Daly Patents — are generally directed to the stabilization of
1-methylcyclopropene (““1-MCP”) gas and the application of 1-MCP to plants to inhibit an
ethylene response that can cause overripening. D.I. 6 ff 5, 6, 8-10 (“Zettler Decl.”). Plaintiff
offers a post-harvest treatment under the name SmartFresh™, whereby 1-MCP gas is liberated in
an enclosed space to coat the produce and slow the ripening process during storage. Zettler Decl.
49. Plaintiff's SmartFresh™ treatments “rely on” the technology of the Daly Patents. /d. ¥ 10.

Washington state apple growers and distributors are one market for 1-MCP post-harvest
treatment, including for Plaintiff's SmartFresh™ treatment. Zettler Decl. § 10; Nselel Decl. { 8.
The Washington apple season generally runs from August through October. D.I. 14 | 4 (“Suppl.
Nselel Decl.”). Plaintiff asserts that, prior to Defendant’s entry into this market, SmartFresh™
was the only commercial product available for post-harvest treatment of apples to slow the
ripening process. D.I. 4 at 4; see also Suppl. Nselel Decl. { 7.

On June 25, 2018, Defendant submitted an application to the Environmental Protection
Agency (“EPA”), seeking approval to use its Hazel™ CA product nationwide.> Mouat Decl. 19;
see also D.I. 5, Ex. E. Hazel™ CA is an “ethylene inhibitor” that contains 1-MCP, which can be

released into “controlled atmosphere storerooms” to regulate “post-harvest plant growth.” D.I. 5,

 

The Complaint is not verified, but Plaintiff submitted several declarations of AgroFresh
employees in support of its motion. See D.I. 6, 7, 14 & 21. Defendant submitted a
declaration of a Hazel employee in opposition. See D.I. 17.

This application has not been approved by the EPA (Mouat Decl. § 19), and there is no
evidence that Defendant has sold any of the Hazel™ CA product pursuant to this
application.
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 3 of 10 PagelD #: 526

Ex. E at 1. On August 7, 2018, Defendant received a Special Local Need Label (‘SLN Label”)
from the state of Washington, which permitted post-harvest use of the Hazel™ CA product on

apples stored in “controlled atmosphere” rooms in four counties in Washington. Mouat Decl. 23;

see aso id 1S, 1. Ns
I 1.0024 Defendant's SLN Label orginally

permitted this post-harvest use of Hazel™ CA through the end of November (id. { 23), Defendant
sought to revise the SLN Label by at least September 12, 2018 (id. 127). Defendant explains that
it revised the SLN Label in response to Plaintiff's attempt “to induce the [Washington State
Department of Agriculture] to withdraw the SLN Label for Hazel CA.” Jd 4 27; see also D.I. 21,
Ex. M (Plaintiff's request for revocation of the original SLN Label). The revised SLN Label,
which has been granted, only permits post-harvest use of Hazel™ CA through October 12, 2018.
Mouat Decl. { 27; see also id. at Ex. 2.

As with the original SLN Label, the revised SLN Label only permits Defendant to sell

Hazel™ CA in four counties in Washington state. See Mouat Decl., Exs. 1 & 2 (document header

Defendant estimates that there are at least 100 entities in the Washington apple market that could

serve as “pilot cooperators” (or potential customers of Plaintiff). Jd 429. Further, Defendant’s

CEO represents that [ie
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 4 of 10 PagelD #: 527

It is undisputed that the Daly Patents expired on August 20, 2018. Zettler Decl. | 11; see
also D.L. 16 at 1. Plaintiff asserts that use or sale of the Hazel™ CA product prior to their
expiration constitutes infringement of the Daly Patents. D.I. 1 427, 33. Plaintiff further contends
that Defendant would not have received the SLN Label but for infringing the Daly Patents through
testing to support the application for the SLN Label. /d. 414. Plaintiff seeks to restrain and enjoin
Defendant from using and selling its Hazel™ CA product under the SLN Label, which is now set
to expire on October 12, 2018. See D.I. 3; see also D.I. 4 at 16.

Il. Legal Standard

Preliminary injunctive relief is an “extraordinary” remedy appropriate only in “limited
circumstances.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 Gd Cir. 2004); see also Intel
Corp. v. ULSI Sys. Tech., Inc., 995 F.2d 1566, 1568 (Fed. Cir. 1993) (“[A] preliminary injunction
is a drastic and extraordinary remedy that is not to be routinely granted.”). A preliminary
injunction (or temporary restraining order)* may be granted only if the moving party shows (1) a
likelihood of success on the merits, (2) irreparable harm if an injunction is not granted, (3) the
balance of equities tips in favor of the moving party and (4) an injunction is in the public interest.
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Osorio-Martinez v. Attorney
Gen. United States of Am., 893 F.3d 153, 178 (3d Cir. 2018); Aliana Pharma AG v. Teva Pharm.
USA, Inc., 566 F.3d 999, 1005 (Fed. Cir. 2009). The court cannot grant a preliminary injunction
unless the moving party establishes both a likelihood of success on the merits and the existence of
irreparable harm without the injunctive relief. Amazon.com, Inc. v. Barnesandnoble.com, Inc.,

239 F.3d 1343, 1350 (Fed. Cir. 2001).

 

A request for a temporary restraining order is subject to the same standard as a request for
a preliminary injunction. See Intercept Pharm., Inc. v. Fiorucci, No. 14-1313-RGA, 2016
WL 6609201, at *1 (D. Del. Jan. 28, 2016).
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 5 of 10 PagelD #: 528

Il. Discussion

Plaintiff appears to seek injunctive relief only under 35 U.S.C. § 283 based on allegations
of patent infringement. See, e.g., D.I. 1 9931 & 37. The asserted Daly Patents, however, expired
on August 20, 2018 — more than a month before Plaintiff filed this action and the present motion.
Id, at § 12; see also D.I. 6 at 11. Plaintiff is not entitled to injunctive relief under § 283 for
patents that are expired. See, e.g., Lans v. Digital Equip. Corp., 252 F.3d 1320, 1328 (Fed. Cir.
2001) (“[A] district court cannot enjoin [a party] from infringing an expired patent.”); Kearns v.
Chrysler Corp., 32 F.3d 1541, 1550 (Fed. Cir. 1994) (‘[W]hen the rights secured by a patent are
no longer protectable by virtue of expiration or unenforceability, entitlement to injunctive relief
becomes moot because such relief is no longer available.”). To the extent that Plaintiff is seeking
a preliminary injunction based on another equitable theory, the court finds that Plaintiff has failed
to make a clear showing of irreparable harm such that it is entitled to this extraordinary remedy.

1. Plaintiff Has Not Shown Irreparable Harm

“A party seeking a preliminary injunction must establish that it is likely to suffer irreparable
harm if the preliminary injunction is not granted and there is a causal nexus between the alleged
infringement and the alleged harm.” Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d 1358,
1368 (Fed. Cir. 2017). The moving party must demonstrate that the irreparable harm is immediate
and not merely a possibility that may occur at some point in the future. See Winter, 555 U.S. at
22 (2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary relief to
demonstrate that irreparable injury is likely in the absence of an injunction . . . . Issuing a
preliminary injunction based only on a possibility of irreparable harm is inconsistent with our

characterization of injunctive relief as an extraordinary remedy . . . .” (emphasis in original)).
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 6 of 10 PagelD #: 529

Further, the moving party must make a “clear showing” of the risk of irreparable harm to obtain
the injunctive relief. See Apple, Inc. v. Samsung Elecs. Co., 678 F.3d 1314, 1325 (Fed. Cir, 2012).

Plaintiff argues that it will be irreparably harmed if the court does not enjoin Defendant
from selling Hazel™ CA under the SLN Label through its permitted term. See D.I. 4 at 10, 16;
D.I. 20 at 7-8. In support, Plaintiff argues that it was the sole provider of 1-MCP treating products
for controlled atmosphere rooms prior to Hazel™ CA entering the market. D.I. 4 at 10. Plaintiff
claims that, absent an injunction, it “will be forced to unfairly compete against Hazel” and that
competition “will cause irreparable damage to [Plaintiff's] prices, reputation and customer
relationships.” Jd. Plaintiff also argues that it has lost customers to the “lower-priced” Hazel™
CA (id. at 10), an assertion that also appears in its employee’s declarations (Nselel Decl. { 12;
Suppl. Nselel Decl. § 10). In Plaintiff's view, that the SLN Label now expires October 12, 2018
increases the likelihood of irreparable harm because Defendant “has an incentive to sell its existing
Hazel® CA at dramatically reduced prices, even free, to maximize its financial return and its
penetration into SmartFresh’s™ market.” D.I. 20 at 7; see also D.I. 21 J 8-10 (“Second Suppl.
Nselel Decl.”). According to Plaintiff, “[i]f Hazel engages in such a fire-sale approach over the
next eight days and succeeds in taking customers away from AgroFresh, the harm to AgroFresh
will not only exist immediately, but will extend into next year... .” D.I. 20 at 8; see also Second
Suppl. Nselel Decl. § 10.

Defendant argues that Plaintiff has failed to offer any evidence of actual price erosion or
damage to Plaintiff’s reputation or customer relationships because of having to compete with
Hazel™ CA through the remainder of the SLN Label term. D.I. 16 at 17. Defendant points to the
fact that Plaintiff does not identify any customers that have switched from Plaintiff's SmartFresh™

product to Hazel™ CA, nor does Plaintiff show that any price erosion has occurred despite Hazel
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 7 of 10 PagelD #: 530

already being in the Washington apple market. Jd. According to Defendant, Plaintiff has “offered
zero evidence of irreparable harm.” Jd.

The court finds that Plaintiff has not shown it is likely to suffer immediate irreparable harm
absent a preliminary injunction. Plaintiff has merely articulated theories about harm that could —
potentially — result from Defendant’s entry into the 2018 Washington apple market. Plaintiff does
not, however, offer any evidence to support those theories. For example, Plaintiff claims that it
has lost customers to the “lower-priced” Hazel™ CA (D.I. 4 at 10), but it does not indicate how
many of such customers it has lost other than one unnamed entity (D.I. 20 at 3).° Plaintiff also
does not offer any evidence on the price of Hazel™ CA as compared to its own SmartFresh™
product or how the price of SmartFresh™ has changed in response to Defendant’s price (if at all).
Similarly, Plaintiff has not pointed to anything to support the assertion that Plaintiff's reputation
will be irreparably damaged if Defendant remains on the market for the remainder of the SLN
Label term. Plaintiffs declarations simply offer conclusory statements that customers have been
(or will be) lost or that price erosion will occur, but with no additional detail or supporting data.
See, e.g., Nselel Decl. { 12; Suppl. Nselel Decl. § 10; Second Suppl. Nselel Decl. {7 9-10. The
court also finds it noteworthy that some of Plaintiff's claims as to irreparable harm are phrased
conditionally, further evidencing the fact that there is no immediate irreparable harm in the absence
of an injunction. See, e.g., D.I. 20 at 8 (“Jf Hazel engages in such a fire-sale approach .. . and
succeeds in taking customers away... .” (emphases added)). Plaintiff simply has not made the
requisite “clear showing” that it is likely to be irreparably harmed if Defendant remains on the

market for the next seven days.

| Fc

 
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 8 of 10 PagelD #: 531

2. Plaintiff Delayed in Bringing the Present Action and Motion

Plaintiff did not file this action or the present motion until September 25, 2018, more than
a month after Defendant began treating apples with its Hazel™ CA product pursuant to the SLN
Label, and more than a month after Plaintiff's Daly Patents expired. “[D]elay in seeking a remedy
is an important factor bearing on the need for a preliminary injunction.” High Tech Med.
Instrumentation, Inc. v. New Image Indus., Inc., 49 F.3d 1551, 1557 (Fed. Cir. 1995); see also
Apple, 678 F.3d at 1325 (noting that delay in bringing suit and seeking preliminary injunction may
negate a finding of irreparable harm). Plaintiff argues that it did not delay because it had to use
the Freedom of Information Act (“FOIA”) process to obtain documents about the Hazel™ CA
product and had to analyze “the infringing product’s nature the best it could.” D.I. 20 at 2.

The court is not persuaded by Plaintiff's explanation for the delay. Notably, on
September 7, 2018, Plaintiff attempted to convince Washington to withdraw Defendant’s original
SLN Label. Mouat Decl. { 27; see also D.I. 21, Ex. M. As a result, on or before September 12,
2018, Defendant requested a revised SLN Label that would permit use of Hazel™ CA only through
October 12, 2018. Mouat Decl. § 27. Based on this undisputed evidence, the court finds that
Plaintiff could have brought the present lawsuit (and motion) at least as of September 7, 2018.°
Yet Plaintiff waited until September 25, 2018 to do so. Although an 18-day delay may not seem
like much, given the extremely short three-month duration of the Washington apple season,
Plaintiff's delay here is not insignificant in context. This delay tends to further weigh against a

finding of immediate irreparable harm, albeit only slightly.

 

6 This conclusion is further supported by Plaintiff's assertion that it requested withdrawal of

Defendant’s SLN Label “to avoid litigation.” D.I. 20 at 4.
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 9 of 10 PagelD #: 532

3. The Remaining Factors

Because Plaintiff has failed to establish that it would suffer irreparable harm without
injunctive relief, the court need not reach the remaining factors in the four-part analysis.’ See, e.g.,
Jack Guttman, Inc. v. Kopykake Enterprises, Inc., 302 F.3d 1352, 1356 (Fed. Cir. 2002) (“{A] trial
court may... deny a motion based on a patentee’s failure to show any one of the four factors —
especially either of the first two ~— without analyzing the others.”); Polymer Techs., Inc. v. Bridwell,
103 F.3d 970, 973-74 (Fed. Cir. 1996) (“{A] trial court need not make findings concerning the
third and fourth factors if the moving party fails to establish either of the first two factors.”). The
absence of irreparable harm is alone a sufficient basis to deny Plaintiff's request for a temporary
restraining order and preliminary injunction. See, e.g., Integra Lifesciences Corp. v. Hyperbranch
Med. Tech., Inc., No. 15-819-LPS-CJB, 2016 WL 4770244, at *7 (D. Del. Aug. 12, 2016) (“In
light of the court’s conclusion below that Plaintiffs have not sufficiently demonstrated [irreparable
harm], no injunction could issue. And so, an assessment of Plaintiffs’ likelihood of success on the
merits is not required for purposes of resolving the Motion.”); Chestnut Hill Sound Inc. v. Apple
Inc., No. 15-261-RGA, 2015 WL 6870037, at *2 (D. Del. Nov. 6, 2015) (“Because I find, however,

that CHS has not shown that it will suffer irreparable harm if a preliminary injunction is not

 

Although it is unnecessary to address the likelihood of success on the merits, the court
largely agrees with Defendant that Plaintiff has made an insufficient showing as to
infringement. Plaintiff's evidence of infringement is based on a product that Plaintiff
“reasonably believes” has the same chemical composition and mechanisms as Hazel™ CA.
Zettler Decl. ¢ 12. Plaintiff does not identify what that product is, the testing that was
conducted or what the results of that testing wer Second
Suppl. Nselel Decl. J 11. Nonetheless, Plaintiff uses this other product to argue that
Hazel™ CA infringes the Daly Patents. See D.I. 3 at 7-8 (citing Zettler Declaration).
Despite Plaintiff's arguments in reply (D.I. 20 at 6), the court does not believe there is
sufficient evidence based on the current record to connect the two Hazel products such that
the unnamed product can support infringement allegations as to Hazel™ CA.
Case 1:18-cv-01486-MN Document 33 Filed 10/12/18 Page 10 of 10 PagelD #: 533

granted, an assessment of CHS’s likelihood of success on the merits is not necessary to the
adjudication of CHS’s motion.”).
As this Order has been filed UNDER SEAL, the parties shall, no later than October 12,

2018, submit a proposed redacted version of this SEALED Memorandum Order.

Mayle Jorud

The Honorab¥ | Maryellen Noreika
United States District Judge

10
